Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 5 July 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir,
                            Kingston July 5th 1783
                        
                        I have the honor to inform Your Excellency that I arrived here the evening before last & Yesterday I
                            waited on Congress with your Excellency’s letter, the Committee to whom it was referred handed me the inclosed resolve
                            & at the same time assured me that Congress intends by that resolution to give Your Excellency such power of
                            negotiating with the British Commander in Canada, & of sending troops as You should think proper to the posts which
                            might be evacuated.
                        As I believed this resolution had not been received by You I thought it of such consequence, as to forward it
                            by an Express who sets out for head Quarters this morning.
                        I have sent Captain North to Philadelphia in order to procure of the Financier the money necessary for my
                            journey, when he returns I shall not loose a moment to inform Your Excellency of his success. with the greatest respect I
                            have the honor to be Sir, Your Excellency’s Most Obedient Humble Servant
                        
                            Steuben
                            Maj. Genl
                        
                    